On Motion for Rehearing.
Mr. Justice Wolverton
delivered the opinion.
4. By his petition for rehearing, counsel for the interveners insists that the claimants are entitled to priority of payment over the mortgages of plaintiff by virtue of the statute, B. & C. Comp. § 1083. As we read this statute, it was not intended that such claims should be paid out of the corpus of the property in the hands of the receiver, but from the first receipts and earnings of the property coming into his hands after paying current operating expenses accruing under his administration ; that is to say, the surplus of earnings coming into the hands of the receiver after his appointment, above current operating expenses, should be applied to the wages of laborers accruing within six months prior to the appointment of such receiver. That such is the proper interpretation of the statute is indicated by the latter clause, by which the receiver is required to pay the wages of all employes and laborers employed by him, at least once every 30 days, out of the “receipts and earnings” while the property is under his management, and, should he not take in sufficient moneys from the “receipts and earnings,” then that he shall issue and deliver to each of such employés and laborers, upon demand, a certificate showing the amount due, etc., and thereafter he shall pay such certificates out of the first moneys coming into his hands from the “receipts and earn*380ings” of the properties under his charge, in the order of their issuance. It was not the purpose of this statute to take note of the earnings prior to the receivership, or to subject the corpus of the property to the payment of the labor claims ;• and the rule as enunciated in the main opinion is undisturbed, and not in manner entrenched upon by its operation. Neither is section 5659 of any avail to the claimants, as they have made no attempt to claim a lien in pursuance thereof. A rehearing will therefore be denied.
From a petition filed on the part of* the trust company for a modification of the decree, which is not controverted by the claimants, although, as we are informed, their counsel has been furnished with a copy, we find that we misinterpreted the findings of the trial court respecting the status of the personal property from which the $670 was derived; having the impression that it was not covered by either of the mortgages. Being now advised to the contrary—that it was in fact covered by the chattel mortgage, and that the proceeds thereof were derived through a sale by the receiver under the order of the court—the decree heretofore rendered by this court will be modified so as to apply this fund to the payment of the mortgage indebtedness, the same as the proceeds of the sale of the real property. Modified ; Rehearing Denied.